Exhibit 10.1

 

Winnebago Industries, Inc.

 

1.50% Convertible Senior Notes Due 2025

 

Purchase Agreement

 

October 29, 2019

 

Goldman Sachs & Co. LLC

200 West Street,

New York, New York 10282-2198.

 

BMO Capital Markets Corp.

3 Times Square

New York, New York 10036

 

Ladies and Gentlemen:

 

Winnebago Industries, Inc., an Iowa corporation (the “Company”), proposes,
subject to the terms and conditions set forth in this agreement (this
“Agreement”), to issue and sell to the several Initial Purchasers named in
Schedule I hereto (the “Purchasers”) an aggregate of $270,000,000 principal
amount of its 1.50% Convertible Senior Notes due 2025 (the “Firm Securities”)
and, at the option of the Purchasers, up to an additional $30,000,000 aggregate
principal amount of its 1.50% Convertible Senior Notes due 2025 (the “Optional
Securities”) if and to the extent that the Purchasers shall exercise the option
to purchase such Optional Securities granted to the Purchasers in Section 2
hereof. The Firm Securities and the Optional Securities are herein referred to
collectively as the “Securities.” The Securities will be convertible into cash,
shares of common stock, par value $0.50 per share, of the Company (“Stock”), or
a combination of cash and shares of Stock, at the option of the Company, on the
terms, and subject to the conditions, set forth in the Indenture (as defined
below).

 

As of the date of this Agreement, the Company and its subsidiary, Octavius
Corporation (“Octavius”), are each a party to a stock purchase agreement, dated
as of September 15, 2019 (as amended and supplemented to date, the “Stock
Purchase Agreement,” which term, as used herein, includes all exhibits,
schedules and attachments thereto, in each case as amended or supplemented, if
applicable) to acquire (the “Acquisition”) all of the outstanding equity
interests of Newmar Corporation, an Indiana corporation, Dutch Real Estate
Corp., an Indiana corporation, New-Way Transport Corp., an Indiana corporation,
New-Serv, Inc., an Indiana corporation and certain other entities specified in
the Stock Purchase Agreement (collectively, the “Newmar Entities”).

 

The Securities will be issued pursuant to an indenture (the “Indenture”), dated
as of the Time of Delivery (as defined below), that will be entered into by and
between the Company and U.S. Bank National Association, as trustee, registrar,
paying agent and conversion agent (in such capacity, the “Trustee”).

 

In connection with the offering of the Firm Securities, the Company is
separately entering into convertible note hedge and warrant transactions with
certain financial institutions, including one or more of the Purchasers (the
“Call Spread Counterparties”) pursuant to convertible note hedge confirmations
(the “Base Bond Hedge Confirmations”) and warrant confirmations (the “Base
Warrant Confirmations” and, together with the Base Bond Hedge Confirmations, the
“Base Call Spread Confirmations”),

 

--------------------------------------------------------------------------------



 

respectively, each to be dated the date hereof, and in connection with any
exercise by the Purchasers of their option to purchase any Optional Securities,
the Company and the Call Spread Counterparties will enter into additional
convertible note hedge and warrant transactions pursuant to additional
convertible note hedge confirmations (the “Additional Bond Hedge Confirmations”)
and additional warrant confirmations (the “Additional Warrant Confirmations”
and, the Additional Warrant Confirmations together with the Additional Bond
Hedge Confirmations, the “Additional Call Spread Confirmations”), respectively,
each to be dated the date on which the Purchasers exercise their option to
purchase such Optional Securities. We refer to the Base Call Spread
Confirmations and the Additional Call Spread Confirmations collectively herein
as the “Call Spread Confirmations.”

 

This Agreement, the Securities and the Indenture are hereinafter referred to
collectively as the “Transaction Documents.”

 

1.              The Company represents and warrants to, and agrees with, each of
the Purchasers (it being understood and agreed that all representations and
warranties of the Company and its subsidiaries shall include the Newmar Entities
and shall be made to the best knowledge of the Company after due inquiry) as of
the date hereof and as of the Time of Delivery, that:

 

(a)                           A preliminary offering memorandum, dated
October 28, 2019 (the “Preliminary Offering Memorandum”), and an offering
memorandum, dated October 29, 2019 (the “Offering Memorandum”), have been
prepared in connection with the offering of the Securities and the shares of
Stock issuable upon conversion thereof. The Preliminary Offering Memorandum, as
amended and supplemented immediately prior to the Applicable Time (as defined in
Section 1(b)), is hereinafter referred to as the “Pricing Disclosure Package.” 
Any reference to the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum shall be deemed to refer to and include all
documents filed with the United States Securities and Exchange Commission (the
“Commission”) pursuant to Section 13(a), 13(c) or 15(d) of the United States
Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or prior to
the date of such circular and incorporated by reference therein and any
reference to the Preliminary Offering Memorandum or the Offering Memorandum, as
the case may be, as amended or supplemented, as of any specified date, shall be
deemed to include (i) any documents filed with the Commission pursuant to
Section 13(a), 13(c) or 15(d) of the Exchange Act after the date of the
Preliminary Offering Memorandum or the Offering Memorandum, as the case may be,
and prior to such specified date and (ii) any Additional Issuer Information (as
defined in Section 5(f)) furnished by the Company prior to the completion of the
distribution of the Securities; and all documents filed under the Exchange Act
and so deemed to be included in the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum, as the case may be, or any
amendment or supplement thereto are hereinafter called the “Exchange Act
Reports” (provided that where only sections of such documents are specifically
incorporated by reference, only such sections shall be considered to be part of
the “Exchange Act Reports”).  The Exchange Act Reports, when they were or are
filed with the Commission, conformed or will conform in all material respects to
the applicable requirements of the Exchange Act and the applicable rules and
regulations of the Commission thereunder; and no such documents were filed with
the Commission since the Commission’s close of business on the business day
immediately prior to the date of this Agreement and prior to the execution of
this Agreement, except as set forth on Schedule II(a) hereof. The Preliminary
Offering Memorandum or the Offering Memorandum and any amendments or

 

2

--------------------------------------------------------------------------------



 

supplements thereto and the Exchange Act Reports did not and will not, as of
their respective dates, contain an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, however, that this representation and warranty shall not apply to any
statements or omissions made in reliance upon and in conformity with information
furnished in writing to the Company by a Purchaser expressly for use therein.

 

(b)                           For the purposes of this Agreement, the
“Applicable Time” is 4:30 pm (Eastern time) on the date of this Agreement; the
Pricing Disclosure Package as supplemented by the information set forth in
Schedule III hereto, taken together (collectively, the “Pricing Disclosure
Package”) as of the Applicable Time, did not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and each Company Supplemental Disclosure Document (as
defined in Section 6(i)) listed on Schedule II(b) hereto and each Permitted
General Solicitation Material (as defined in Section 6(i)) listed on Schedule
II(d) hereto) does not conflict with the information contained in the Pricing
Disclosure Package or the Offering Memorandum and each such Company Supplemental
Disclosure Document and Permitted General Solicitation Material, as supplemented
by and taken together with the Pricing Disclosure Package as of the Applicable
Time, did not include any untrue statement of a material fact or omit to state
any material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided,
however, that this representation and warranty shall not apply to statements or
omissions made in a Company Supplemental Disclosure Document or Permitted
General Solicitation Material in reliance upon and in conformity with
information furnished in writing to the Company by a Purchaser expressly for use
therein.

 

(c)                            Neither the Company nor any of its subsidiaries
has sustained since the date of the latest audited financial statements included
in the Pricing Disclosure Package any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, otherwise than as set forth or contemplated in the Pricing Disclosure
Package; and, since the respective dates as of which information is given in the
Pricing Disclosure Package, there has not been any change in the capital stock
(except for subsequent issuances, if any, pursuant to reservations, agreements
or employee benefit plans referred to in the Pricing Disclosure Package and
Offering Memorandum or pursuant to the exercise of options referred to in the
Pricing Disclosure Package and Offering Memorandum) or long-term debt of the
Company or any of its subsidiaries or any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
general affairs, management, financial position, stockholders’ equity or results
of operations of the Company and its subsidiaries, taken as a whole, otherwise
than as set forth or contemplated in the Pricing Disclosure Package.

 

(d)                           The Company and its subsidiaries have good and
marketable title in fee simple to all real property and good and marketable
title to all personal property owned by them, in each case free and clear of all
liens, encumbrances and defects except such as are described in the Pricing
Disclosure Package and Offering Memorandum or such as do not materially affect
the value of such property and do not interfere with the use made and proposed
to

 

3

--------------------------------------------------------------------------------



 

be made of such property by the Company and its subsidiaries; and any real
property and buildings held under lease by the Company and its subsidiaries are
held by them under valid, subsisting and enforceable leases with such exceptions
as are not material and do not interfere with the use made and proposed to be
made of such property and buildings by the Company and its subsidiaries.

 

(e)                            Each of the Company and its subsidiaries has been
duly incorporated and is validly existing as a corporation in good standing
under the laws of the jurisdiction in which it is incorporated, chartered,
organized or formed with full corporate or limited liability company, as
applicable, power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as described in the Pricing
Disclosure Package and the Offering Memorandum, and is duly qualified to do
business as a foreign corporation and is in good standing under the laws of each
jurisdiction which requires such qualification, and in which the failure to so
qualify or to so be in good standing would have a material adverse effect on the
condition (financial or otherwise), earnings, business or properties of the
Company and its subsidiaries, taken as a whole (“Material Adverse Effect”). None
of the outstanding shares of capital stock of any subsidiary were issued in
violation of the preemptive or similar rights of any securityholder of such
subsidiary.

 

(f)                             The Company has an authorized capitalization as
set forth in the Pricing Disclosure Package and the Offering Memorandum, and all
of the issued shares of capital stock of the Company have been duly and validly
authorized and issued and are fully paid and non-assessable; the shares of Stock
initially issuable upon conversion of the Securities (assuming full physical
settlement of the Securities upon conversion and the maximum conversion rate
under any “make-whole” adjustment applies (the “Conversion Shares”)) have been
duly and validly authorized and reserved for issuance and, when issued and
delivered in accordance with the provisions of the Securities and the Indenture
referred to below, will be duly and validly issued, fully paid and
non-assessable and will conform to the description of the Stock contained in the
Pricing Disclosure Package and the Offering Memorandum; and all of the issued
shares of capital stock, partnership interests or membership interests, as
applicable, of each subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and are owned directly
or indirectly by the Company, free and clear of all liens, encumbrances,
equities or claims.

 

(g)                            The Securities have been duly authorized by the
Company and, when issued and delivered at the Time of Delivery pursuant to this
Agreement, will have been duly executed, authenticated, issued and delivered and
will constitute valid and legally binding obligations of the Company entitled to
the benefits provided by the Indenture, under which they are to be issued, which
will be substantially in the form previously delivered to you, subject, as to
enforcement, to bankruptcy, insolvency, reorganization and other laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles; the Indenture has been duly authorized by the Company and, when
executed and delivered by the Company and the Trustee, the Indenture will
constitute a valid and legally binding instrument, enforceable against the
Company in accordance with its terms, subject, as to enforcement, to bankruptcy,
insolvency, reorganization and other laws of general applicability relating to
or affecting creditors’ rights and to general equity principles and entitled to
the benefits provided by the Indenture; and the Securities and the

 

4

--------------------------------------------------------------------------------



 

Indenture will conform in all material respects to the descriptions thereof in
the Pricing Disclosure Package and the Offering Memorandum and will be in
substantially the form previously delivered to you.

 

(h)                           The Base Call Spread Confirmations have been, and
any Additional Call Spread Confirmations on the date or dates that the
Purchasers exercise their right to purchase the relevant Optional Securities
will have been, duly authorized, executed and delivered by the Company and,
assuming due execution and delivery thereof by the counterparties, constitute,
or will constitute, as the case may be, valid and legally binding agreements of
the Company enforceable against the Company in accordance with their terms,
subject, as to enforcement, to bankruptcy, insolvency, reorganization and other
laws of general applicability relating to or affecting creditors’ rights and to
general equity principles.  A total of 9,414,360 shares of Stock issuable under
the Base Warrant Confirmations and any Additional Warrant Confirmations (the
“Warrant Shares”), have been duly authorized and reserved for issuance by all
necessary corporate action and all shares of Stock issuable upon conversion of
the Securities will be duly authorized and reserved for issuance. All shares of
Stock issuable upon conversion of the Securities and when issued in accordance
with the terms of the Securities and the Indenture, and all Warrant Shares, when
issued in accordance with the Base Warrant Confirmations or the Additional
Warrant Confirmations, as applicable, will be validly issued, fully paid and
non-assessable; no holder of such shares will be subject to personal liability
by reason of being such a holder; and the issuance of such shares upon such
conversion will not be subject to the preemptive or other similar rights of any
securityholder of the Company.

 

(i)                               The Company has all requisite corporate power
to execute, deliver and perform its obligations under this Agreement.  This
Agreement has been duly and validly authorized, executed and delivered by the
Company.

 

(j)                              None of the transactions contemplated by this
Agreement or the other Transaction Documents (including, without limitation, the
use of the proceeds from the sale of the Securities) will violate or result in a
violation of Section 7 of the Exchange Act, or any regulation promulgated
thereunder, including, without limitation, Regulations T, U, and X of the Board
of Governors of the Federal Reserve System.

 

(k)                           The Company has not taken, directly or indirectly,
any action designed to or that would constitute or that might reasonably be
expected to cause or result in, under the Exchange Act or otherwise,
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.

 

(l)                               The issue and sale of the Securities (and any
conversion of Securities or issuance of Stock upon conversion), the compliance
by the Company with all of the provisions of the Transaction Documents (and the
consummation of the transactions contemplated therein), the Call Spread
Confirmations (and the consummation of the transactions contemplated therein)
and the application of the proceeds from the sale of the Securities as described
under “Use of Proceeds” in the Pricing Disclosure Package and the Offering
Memorandum will not conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company or any of its subsidiaries is a party or by which the Company
or any of its subsidiaries is bound or to which any of the property or assets of
the Company or any of its subsidiaries is subject, except for such conflicts,
breaches or defaults that would not, singly or in the aggregate, result in a
Material Adverse

 

5

--------------------------------------------------------------------------------



 

Effect, nor will such action result in any violation of the provisions of the
Certificate of Incorporation or By-laws or equivalent organizational documents
of the Company or any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Company or any of its
subsidiaries or any of its properties, except for such violations of any statute
or any order, rule or regulation that would not, singly or in the aggregate,
result in a Material Adverse Effect; and no consent, approval, authorization,
order, registration or qualification of or with any such court or governmental
agency or body is required for the transactions contemplated by this Agreement,
under the Call Spread Confirmations or the other Transaction Documents
(including the conversion of Securities or issuance of Stock upon conversion),
except such consents, approvals, authorizations, registrations or qualifications
as have already been obtained or may be required under state securities or Blue
Sky laws in connection with the purchase and distribution of the Securities by
the Purchasers.

 

(m)                       Neither the Company nor any of its subsidiaries is in
violation of its Certificate of Incorporation or By-laws or equivalent
organizational document or in default in the performance or observance of any
material obligation, covenant or condition contained in any indenture, mortgage,
deed of trust, loan agreement, lease or other agreement or instrument to which
it is a party or by which it or any of its properties may be bound.

 

(n)                           The statements set forth in the Pricing Disclosure
Package and the Offering Memorandum under the captions “Description of Notes”
and “Description of Capital Stock” insofar as they purport to constitute a
summary of the terms of the Securities and the Stock, under the captions
“Certain Relationships and Related Transactions and Director Independence,”
“Description of Other Indebtedness” and “Description of the Concurrent
Convertible Note Hedge Transactions and Warrant Transactions” insofar as they
purport to constitute a summary of the terms of the documents referred to
therein, and under the caption “Material U.S. Federal Income Tax
Considerations,” insofar as they purport to describe the provisions of the laws
and documents referred to therein, fairly present and summarize, in all material
respects, the matters referred to therein.

 

(o)                           The consolidated historical financial statements
and schedules of the Company and its consolidated subsidiaries included in the
Pricing Disclosure Package and Offering Memorandum present fairly in all
material respects the financial condition, results of operations and cash flows
of the entities to which they relate as of the dates and for the periods
indicated, comply as to form in all material respects with the applicable
accounting requirements of the Act and have been prepared in conformity with
U.S. generally accepted accounting principles (“GAAP”) applied on a consistent
basis throughout the periods involved (except as otherwise noted therein).  The
pro forma financial statements included in the Pricing Disclosure Package and
Offering Memorandum present fairly in all material respects the information
shown therein and include assumptions that provide a reasonable basis for
presenting the significant effects directly attributable to the transactions and
events described therein.  The pro forma financial statements included in the
Pricing Disclosure Package and Offering Memorandum comply as to form in all
material respects with the applicable accounting requirements of Regulation S-X
under the Act and the Commission’s rules and guidelines with respect to pro
forma financial statements and the pro forma adjustments have been properly
applied to the historical amounts in the compilation of those statements. The
interactive data in eXtensible Business Reporting Language incorporated by
reference in the Pricing Disclosure

 

6

--------------------------------------------------------------------------------



 

Package, the Pricing Disclosure Package and the Offering Memorandum fairly
presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

 

(p)                           No action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any of its subsidiaries or its or their property is pending or, to
the knowledge of the Company, threatened that (i) could reasonably be expected
to have a material adverse effect on the performance of this Agreement, the Call
Spread Transactions or the consummation of the Transactions or (ii) could
reasonably be expected to have a Material Adverse Effect, except as set forth in
or contemplated in the Pricing Disclosure Package and the Offering Memorandum
(exclusive of any supplement thereto).

 

(q)                           The Company and its subsidiaries are not required
to register as an “investment company” as defined in the Investment Company Act
of 1940, as amended.

 

(r)                              Deloitte & Touche LLP, who have certified
certain financial statements of the Company and its consolidated subsidiaries
and delivered their report with respect to the audited consolidated financial
statements and schedules included in the Pricing Disclosure Package and the
Offering Memorandum, are independent public accountants with respect to the
Company within the meaning of the Act and the applicable published rules and
regulations thereunder; and (ii) Crowe LLP, who have certified certain financial
statements of Newmar Corporation and its consolidated subsidiaries and delivered
their report with respect to the audited consolidated financial statements and
schedules included in the Pricing Disclosure Package and the Offering
Memorandum, are independent public accountants with respect to Newmar
Corporation within the meaning of the Act and the applicable published rules and
regulations thereunder.

 

(s)                             The Company has filed all tax returns that are
required to be filed or has requested extensions thereof (except in any case in
which the failure so to file would not have a Material Adverse Effect, except as
set forth in or contemplated in the Pricing Disclosure Package and the Offering
Memorandum (exclusive of any supplement thereto)) and has paid all taxes
required to be paid by it and any other assessment, fine or penalty levied
against it, to the extent that any of the foregoing is due and payable, except
for any such assessment, fine or penalty the amount or validity of which is
currently being contested in good faith or as would not have a Material Adverse
Effect, except as set forth in or contemplated in the Pricing Disclosure Package
and the Offering Memorandum (exclusive of any supplement thereto).

 

(t)                              No strike or labor dispute with the employees
of the Company or any of its subsidiaries exists or, to the knowledge of the
Company, is threatened except as would not reasonably be expected to result in a
Material Adverse Effect, except as set forth in or contemplated in the Pricing
Disclosure Package and the Offering Memorandum (exclusive of any supplement
thereto).

 

(u)                           The Company and each of its subsidiaries maintain
insurance against such losses and risks and in such amounts as are adequate and
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations, except where failure to do so would
not result in a Material Adverse Effect; all premiums in respect of such
insurance have been paid to the extent due and payable; and there are no claims
by the Company or any of its subsidiaries under any such policy or instrument

 

7

--------------------------------------------------------------------------------



 

as to which any insurance company is denying liability or defending under a
reservation of rights clause where such claims would be reasonably expected to
have a Material Adverse Effect.

 

(v)                           No subsidiary of the Company is currently
prohibited, directly or indirectly, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock, from
repaying to the Company any loans or advances to such subsidiary from the
Company or from transferring any of such subsidiary’s property or assets to the
Company or any other subsidiary of the Company, except as provided under
applicable law or as described in or contemplated by the Pricing Disclosure
Package and the Offering Memorandum (exclusive of any supplement thereto).

 

(w)                         The Company and its subsidiaries possess all
licenses, certificates, permits and other authorizations issued by all
applicable governmental authorities necessary to conduct their respective
businesses as set forth in the Pricing Disclosure Package and the Offering
Memorandum, except where the failure to so possess would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, and
neither the Company nor any such subsidiary has received any written notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would have a Material Adverse Effect,
except as set forth in or contemplated in the Pricing Disclosure Package and the
Offering Memorandum (exclusive of any supplement thereto).

 

(x)                           The Company and each of its subsidiaries maintain
a system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. There were no material weaknesses in the Company’s and its
subsidiaries’ internal control over financial reporting (as defined in
Rule 13a-15(f) of the Exchange Act) as of the end of the period covered by the
most recent audited financial statements included in the Pricing Disclosure
Package and the Offering Memorandum. The Company and its subsidiaries’ internal
controls over financial reporting are effective as of the end of the period
covered by the most recent audited financial statements included in the Pricing
Disclosure Package and the Offering Memorandum and since the date of the latest
audited financial statements included in the Pricing Disclosure Package, there
has been no change in the Company’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.

 

(y)                           The Company and its subsidiaries maintain
“disclosure controls and procedures” (as such term is defined in
Rule 13a-15(e) under the Exchange Act) and such disclosure controls and
procedures were effective as of the end of the period covered by the most recent
unaudited financial statements included in the Pricing Disclosure Package and
the Offering Memorandum.

 

(z)                            Except as described in the Pricing Disclosure
Package and the Offering Memorandum or as would not, singly or in the aggregate,
reasonably be expected to result in a Material

 

8

--------------------------------------------------------------------------------



 

Adverse Effect, the Company and its subsidiaries are (i) in compliance with any
and all applicable foreign, federal, state and local laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), (ii) have received and are in compliance with all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) have not
received written notice of any actual or potential liability under any
Environmental Laws.  Except as set forth in the Pricing Disclosure Package and
the Offering Memorandum, neither the Company nor any of the subsidiaries has
been named as a “potentially responsible party” under the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended.

 

(aa)                    None of the following events has occurred or exists:
(i) a failure to fulfill the obligations, if any, under the minimum funding
standards of Section 302 of the United States Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and the regulations and published
interpretations thereunder with respect to a Plan (as defined below), determined
without regard to any waiver of such obligations or extension of any
amortization period; or (ii) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal or state governmental agency or any foreign regulatory
agency with respect to the employment or compensation of employees by any of the
Company or any of its subsidiaries, which audit or investigation if resulting in
an unfavorable decision, ruling or finding would have a Material Adverse
Effect.  None of the following events has occurred: (i) a material increase in
the aggregate amount of contributions required to be made to all Plans in the
current fiscal year of the Company and its subsidiaries compared to the amount
of such contributions made in the most recently completed fiscal year of the
Company and its subsidiaries; (ii) a material increase in the “accumulated
post-retirement benefit obligations” (within the meaning of Statement of
Financial Accounting Standards 106) of the Company and its subsidiaries compared
to the amount of such obligations in the most recently completed fiscal year of
the Company and its subsidiaries; or (iii) any event or condition giving rise to
a liability under Title IV of ERISA that could have a Material Adverse Effect. 
For purposes of this paragraph, the term “Plan” means a plan (within the meaning
of Section 3(3) of ERISA) subject to Title IV of ERISA with respect to which the
Company or any of its subsidiaries may have any liability.

 

(bb)                    There is and has been no failure on the part of the
Company and any of the Company’s directors or officers, in their capacities as
such, to comply in all material respects with any provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”) applicable to the Company,
including Section 402 relating to loans and Sections 302 and 906 relating to
certifications.

 

(cc)                      None of the Company, any of its subsidiaries, its
directors and officers, nor, to the knowledge of the Company, any agent,
employee, affiliate or other person associated with or acting on behalf of the
Company or any of its subsidiaries has (i) made any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977;
(iv) violated or is in violation of any

 

9

--------------------------------------------------------------------------------



 

provision of the Bribery Act 2010 of the United Kingdom; or (v) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment.

 

(dd)                    The operations of the Company and its subsidiaries are
and have been conducted at all times in compliance with the requirements of
applicable anti-money laundering laws, including, but not limited to, the Bank
Secrecy Act of 1970, as amended by the USA PATRIOT ACT of 2001, and the
rules and regulations promulgated thereunder, and the anti-money laundering laws
of the various jurisdictions in which the Company and its subsidiaries conduct
business (collectively, the “Money Laundering Laws”) and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

(ee)                      The Company and its subsidiaries, its directors and
officers or, to the knowledge of the Company, any agent, employee or affiliate
of the Company or any of its subsidiaries is not currently the subject or the
target of any sanctions administered or enforced by the U.S. Government,
including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”), or other relevant sanctions authority
(collectively, “Sanctions”), and the Company will not directly or indirectly use
the proceeds of the offering of the Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity (i) to fund or facilitate any activities of or
business with any person, or in any country or territory, that, at the time of
such funding, is the subject or the target of Sanctions or (ii) in any other
manner that will result in a violation by any person (including any person
participating in the transaction, whether as underwriter, advisor, investor or
otherwise) of Sanctions.

 

(ff)                        Other than as set forth in the Pricing Disclosure
Package and the Offering Memorandum, there are no legal or governmental
proceedings pending to which the Company or any of its subsidiaries is a party
or of which any property of the Company or any of its subsidiaries is the
subject which, if determined adversely to the Company or any of its
subsidiaries, would individually or in the aggregate have a material adverse
effect on the current or future financial position, stockholders’ equity or
results of operations of the Company and its subsidiaries; and, to the best of
the Company’s knowledge, no such proceedings are threatened or contemplated by
governmental authorities or threatened by others.

 

(gg)                      The Company is subject to Section 13 or 15(d) of the
Exchange Act.

 

(hh)                    Neither the Company nor any person acting on its behalf
(other than the Purchasers, as to which no representation is made) has offered
or sold the Securities by means of any general solicitation or general
advertising within the meaning of Rule 502(c) under the Act (other than by means
of a Permitted General Solicitation, as defined below).

 

(ii)                            Within the preceding six months, neither the
Company nor any other person acting on behalf of the Company has offered or sold
to any person any Securities, or any securities of the same or a similar class
as the Securities, other than Securities offered or sold to the Purchasers
hereunder.  The Company will take reasonable precautions designed to insure that
any offer or sale, direct or indirect, in the United States or to any U.S.
person (as defined in Rule 902 under the Act) of any Securities or any
substantially similar security issued by the Company, within six months
subsequent to the date on which the distribution of the Securities has been
completed (as notified to the Company by the Purchasers), is made under
restrictions and other circumstances reasonably designed

 

10

--------------------------------------------------------------------------------



 

not to affect the status of the offer and sale of the Securities in the United
States and to U.S. persons contemplated by this Agreement as transactions exempt
from the registration provisions of the Act.

 

(jj)                          (i)(x) Except as disclosed in the Pricing
Disclosure Package and the Offering Memorandum, there has been no security
breach or other compromise of or relating to any of the Company’s or its
subsidiaries’ information technology and computer systems, networks, hardware,
software, data (including the data of their respective customers, employees,
suppliers, vendors and any third party data maintained by or on behalf of them),
equipment or technology (collectively, “IT Systems and Data”) and (y) the
Company and its subsidiaries have not been notified of, and have no knowledge of
any event or condition that would reasonably be expected to result in, any
security breach or other compromise to their IT Systems and Data; (ii) the
Company and its subsidiaries are presently in compliance with all applicable
laws or statutes and all judgments, orders, rules and regulations of any court
or arbitrator or governmental or regulatory authority, internal policies and
contractual obligations relating to the privacy and security of IT Systems and
Data and to the protection of such IT Systems and Data from unauthorized use,
access, misappropriation or modification, except as would not, in the case of
clauses (i) and (ii), individually or in the aggregate, have a Material Adverse
Effect; and (iii) the Company and its subsidiaries have implemented backup and
disaster recovery technology consistent with industry standards and practices.

 

(kk)                    The Company is not an issuer of the type set forth in
Rule 144(i)(1) under the Securities Act.

 

2.              Subject to the terms and conditions herein set forth, (a) the
Company agrees to issue and sell to each of the Purchasers, and each of the
Purchasers agrees, severally and not jointly, to purchase from the Company, at a
purchase price of 97.00% of the aggregate principal amount thereof, the Firm
Securities, and (b) in the event and to the extent that the Purchasers shall
exercise the election to purchase Optional Securities as provided below, the
Company agrees to issue and sell to each of the Purchasers, and each of the
Purchasers agrees, severally and not jointly, to purchase from the Company, at
the same purchase price set forth in clause (a) of this Section 2, that portion
of the aggregate principal amount of the Optional Securities as to which such
election shall have been exercised (to be adjusted by you so as to eliminate
Securities in denominations other than in multiples of $1,000), in each case as
set forth opposite the name of such Purchaser in Schedule I hereto and any
additional principal amount of Securities which such Purchaser may become
obligated to purchase pursuant to the provisions of Section 10(b) hereof.

 

The Company hereby grants to the Purchasers the right to purchase at their
election up to $30,000,000 in aggregate principal amount of the Optional
Securities, at the purchase price set forth in clause (a) of the first paragraph
of this Section 2. Any such election to purchase Optional Securities may be
exercised only by written notice from the Purchasers to the Company, given
within a period of 30 calendar days after the date of this Agreement, setting
forth the aggregate principal amount of Optional Securities and the date on
which such Optional Securities are to be delivered, as determined by the
Purchasers but in no event earlier than the First Time of Delivery (as defined
in Section 4 hereof) or, unless the Purchasers and the Company otherwise agree
in writing, earlier than two or later than ten business days after the date of
such notice.

 

3.              Upon the authorization by you of the release of the Securities,
the several Purchasers propose to offer the Securities for sale upon the terms
and conditions set forth in this Agreement and the

 

11

--------------------------------------------------------------------------------



 

Offering Memorandum and each Purchaser, acting severally and not jointly, hereby
represents and warrants to, and agrees with the Company that:

 

(a)                     It will sell the Securities only to persons who it
reasonably believes are “qualified institutional buyers” (“QIBs”) within the
meaning of Rule 144A under the Act in transactions meeting the requirements of
Rule 144A; and

 

(b)                     It is an Institutional Accredited Investor (within the
meaning of Rule 501 under the Act).

 

4.              (a)       The Securities to be purchased by each Purchaser
hereunder will be represented by one or more definitive global notes in
book-entry form which will be deposited by or on behalf of the Company with The
Depository Trust Company (“DTC”) or its designated custodian.  The Company will
deliver the Securities to Goldman Sachs & Co. LLC, for the account of each
Purchaser, against payment by or on behalf of such Purchaser of the purchase
price therefor by wire transfer in Federal (same day) funds, by causing DTC to
credit the Securities to the account of Goldman Sachs & Co. LLC at DTC. The
Company will cause the certificates representing the Securities to be made
available to Goldman Sachs & Co. LLC for checking at least twenty-four hours
prior to the Time of Delivery (as defined below) at the office of Latham &
Watkins LLP, 885 Third Avenue, New York, New York 10022 (the “Closing Location”)
or such other place as may be agreed by the Company and the Purchasers.

 

The time and date of such delivery and payment shall be, with respect to the
Firm Securities, 9:30 a.m., New York City time, on Friday, November 1, 2019 or
such other time and date as the Purchasers and the Company may agree upon in
writing, and, with respect to the Optional Securities, 9:30 a.m., New York City
time, on the date specified by the Purchasers in the written notice given by the
Purchasers of the their election to purchase such Optional Securities, or such
other time and date as the Purchasers and the Company may agree upon in
writing.  Such time and date for delivery of the Firm Securities is herein
called the “First Time of Delivery,” such time and date for delivery of the
Optional Securities, if not the First Time of Delivery, is herein called the
“Second Time of Delivery,” and each such time and date for delivery is herein
called a “Time of Delivery.”

 

(b)                     The documents to be delivered at each Time of Delivery
by or on behalf of the parties hereto pursuant to Section 8 hereof, including
the cross-receipt for the Securities and any additional documents requested by
the Purchasers pursuant to Section 8(i) hereof, will be delivered at such time
and date at the Closing Location, and the Securities will be delivered at the
office of DTC (or its designated custodian), all at such Time of Delivery.  A
meeting will be held at the Closing Location at 4:30 p.m., New York City time,
on the New York Business Day next preceding such Time of Delivery, at which
meeting the final drafts of the documents to be delivered pursuant to the
preceding sentence will be available for review by the parties hereto.  For the
purposes of this Section 4, “New York Business Day” shall mean each Monday,
Tuesday, Wednesday, Thursday and Friday which is not a day on which banking
institutions in New York are generally authorized or obligated by law or
executive order to close.

 

5.              The Company agrees with each of the Purchasers:

 

(a)                     To prepare the Offering Memorandum in a form approved by
you; to make no amendment or any supplement to the Offering Memorandum which
shall be disapproved by you promptly after reasonable notice thereof; and to
furnish you with copies thereof;

 

(b)                     Promptly from time to time to take such action as you
may reasonably request to qualify (or to obtain exemptions from qualifying) the
Securities and the shares of Stock issuable upon

 

12

--------------------------------------------------------------------------------



 

conversion of the Securities for offering and sale under the securities laws of
such jurisdictions as you may request and to comply with such laws so as to
permit the continuance of sales and dealings therein in such jurisdictions for
as long as may be necessary to complete the distribution of the Securities,
provided that in connection therewith the Company shall not be required to
qualify as a foreign corporation in any jurisdiction where it is not now so
qualified, subject itself to taxation in any jurisdiction where it is not
presently so subject or to file a general consent to service of process in any
jurisdiction where it is not presently so subject;

 

(c)                      To furnish the Purchasers with written and electronic
copies of the Offering Memorandum and any amendment or supplement thereto in
such quantities as you may from time to time reasonably request, and if, at any
time prior to the expiration of nine months after the date of the Offering
Memorandum, any event shall have occurred as a result of which the Offering
Memorandum as then amended or supplemented would include an untrue statement of
a material fact or omit to state any material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made when such Offering Memorandum is delivered, not misleading, or, if for any
other reason it shall be necessary or desirable during such same period to amend
or supplement the Offering Memorandum, to notify you and upon your request to
prepare and furnish without charge to each Purchaser and to any dealer in
securities as many written and electronic copies as you may from time to time
reasonably request of an amended Offering Memorandum or a supplement to the
Offering Memorandum which will correct such statement or omission or effect such
compliance;

 

(d)                     During the period beginning from the date hereof and
continuing until the date that is 90 days after the First Time of Delivery, not
to (i) offer, issue, sell, contract to sell, pledge, grant any option to
purchase, make any short sale or otherwise transfer or dispose of, directly or
indirectly, or file with or confidentially submit to the Commission a
registration statement under the Act relating to any securities of the Company
that are substantially similar to the Securities or the Stock, including but not
limited to any options or warrants to purchase shares of Stock or any securities
that are convertible into or exchangeable for, or that represent the right to
receive, Stock or any such substantially similar securities, or publicly
disclose the intention to make any offer, sale, pledge, disposition or filing or
(ii) enter into any swap or other agreement that transfers, in whole or in part,
any of the economic consequences of ownership of the Stock or any such other
securities, whether any such transaction is to be settled by delivery of Stock
or such other securities, in cash or otherwise (other than for (i) and
(ii) above pursuant to employee stock option plans existing on, or upon the
conversion or exchange of convertible or exchangeable securities outstanding as
of, the date of this Agreement), without your prior written consent; provided,
however, that nothing in this clause (d) will prohibit the issuance of the
Securities to be sold hereunder, the conversion of any Security in accordance
with its terms and the terms of the Indenture, the issuance of any Warrant
Shares or the issuance of up to 2,000,000 shares of Stock in connection with the
Acquisition; or

 

(e)                      Not to be or become, at any time prior to the
expiration of two years after each Time of Delivery, an open-end investment
company, unit investment trust, closed-end investment company or face-amount
certificate company that is or is required to be registered under Section 8 of
the Investment Company Act;

 

(f)                       At any time when the Company is not subject to
Section 13 or 15(d) of the Exchange Act, for the benefit of holders from time to
time of Securities, to furnish at its expense, upon request, to holders of
Securities and prospective purchasers of Securities information (the “Additional

 

13

--------------------------------------------------------------------------------



 

Issuer Information”) satisfying the requirements of subsection (d)(4)(i) of
Rule 144A under the Act;

 

(g)                      Except for such documents that are publicly available
on EDGAR, to furnish to the Purchasers of the Securities, as long as any
Securities remain outstanding, as soon as practicable after the end of each
fiscal year an annual report (including a balance sheet and statements of
income, stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries (including the Newmar Entities and their respective subsidiaries,
to the extent the Acquisition is consummated) certified by independent public
accountants) and, as soon as practicable after the end of each of the first
three quarters of each fiscal year (beginning with the fiscal quarter ending
after the date of the Offering Memorandum), to make available to the Purchasers
consolidated summary financial information of the Company and its subsidiaries
(including the Newmar Entities and their respective subsidiaries, to the extent
the Acquisition is consummated) for such quarter in reasonable detail;

 

(h)                     During the period of one year after each Time of
Delivery, the Company will not, and will not permit any of its “affiliates” (as
defined in Rule 144 under the Act) to, resell any of the Securities or the Stock
issued upon conversion thereof which constitute “restricted securities” under
Rule 144 that have been reacquired by any of them (other than pursuant to a
registration statement that has been declared effective under the Act);

 

(i)                         To use the net proceeds received by the Company from
the sale of the Securities pursuant to this Agreement in the manner specified in
the Pricing Disclosure Package under the caption “Use of Proceeds”;

 

(j)                        To reserve and keep available at all times, free of
preemptive rights, the Conversion Shares for the purpose of enabling the Company
to satisfy any obligations to issue shares of its Stock upon conversion of the
Securities; and

 

(k)                     To use its best efforts to list, subject to notice of
issuance, the Conversion Shares on the New York Stock Exchange (the “NYSE”).

 

6.

 

(i)  The Company represents and agrees that, without the prior consent of the
Purchasers, it and its affiliates and any other person acting on its or their
behalf (other than the Purchasers, as to which no statement is given) (x) have
not made and will not make any offer relating to the Securities that, if the
offering of the Securities contemplated by this Agreement were conducted as a
public offering pursuant to a registration statement filed under the Act with
the Commission, would constitute an “issuer free writing prospectus,” as defined
in Rule 433 under the Act (any such offer is hereinafter referred to as a
“Company Supplemental Disclosure Document”) and (y) have not solicited and will
not solicit offers for, and have not offered or sold and will not offer or sell,
the Securities by means of any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D other than any
such solicitation listed on Schedule II(d) (each such solicitation, a “Permitted
General Solicitation”; each written general solicitation document listed on
Schedule II(d), a “Permitted General Solicitation Material”);

 

(ii)  each Purchaser, severally and not jointly, represents and agrees that,
without the prior consent of the Company and the Purchasers, other than one or
more term sheets relating to the Securities containing customary information and
conveyed to purchasers of securities or

 

14

--------------------------------------------------------------------------------



 

any Permitted General Solicitation Material, it has not made and will not make
any offer relating to the Securities that, if the offering of the Securities
contemplated by this Agreement were conducted as a public offering pursuant to a
registration statement filed under the Act with the Commission, would constitute
a “free writing prospectus,” as defined in Rule 405 under the Act (any such
offer (other than any such term sheets and any Permitted General Solicitation
Material), is hereinafter referred to as a “Purchaser Supplemental Disclosure
Document”); and

 

(iii)  any Company Supplemental Disclosure Document, Purchaser Supplemental
Disclosure Document or Permitted General Solicitation Material, the use of which
has been consented to by the Company and the Purchasers, is listed as applicable
on Schedule II(b), Schedule II(c) or Schedule II(d) hereto, respectively.

 

7.              The Company covenants and agrees with the several Purchasers
that the Company will pay or cause to be paid the following: (i) the fees,
disbursements and expenses of the Company’s counsel and accountants in
connection with the issue of the Securities and the shares of Stock issuable
upon conversion of the Securities and all other expenses in connection with the
preparation, printing, reproduction and filing of the Preliminary Offering
Memorandum and the Offering Memorandum and any amendments and supplements
thereto and the mailing and delivering of copies thereof to the Purchasers and
dealers; (ii) the cost of printing or producing any Agreement among Purchasers,
this Agreement, the Indenture, the Call Spread Confirmations, the Securities,
the Blue Sky Memorandum, closing documents (including any compilations thereof),
Permitted General Solicitation Materials and any other documents in connection
with the offering, purchase, sale and delivery of the Securities; (iii) all
reasonable and documented expenses in connection with the qualification of the
Securities and the shares of Stock issuable upon conversion of the Securities
for offering and sale under state securities laws as provided in
Section 5(b) hereof, including the reasonable and documented fees and
disbursements of counsel for the Purchasers in connection with such
qualification and in connection with the Blue Sky and legal investment surveys;
(iv) any fees charged by securities rating services for rating the Securities;
(v) the cost of preparing the Securities; (vi) the fees and expenses of the
Trustee and any agent of the Trustee and the fees and disbursements of counsel
for the Trustee in connection with the Indenture and the Securities; (vii) all
costs and expenses incurred in connection with any “road show” presentation to
potential purchasers of the Securities; provided that Company shall pay 50% of
the cost of any airplane chartered in connection with the road show and the
Purchasers shall pay the other 50% of such cost; (viii) any cost incurred in
connection with the issuance, delivery and listing of the shares of Stock
issuable upon conversion of the Securities and the Warrant Shares; and (ix) all
other costs and expenses incident to the performance of its obligations
hereunder which are not otherwise specifically provided for in this Section.  It
is understood, however, that, except as provided in this Section, and Sections 9
and 12 hereof, the Purchasers will pay all of their own costs and expenses,
including the fees of their counsel, transfer taxes on resale of any of the
Securities by them, and any advertising expenses connected with any offers they
may make.

 

8.              The obligations of the Purchasers hereunder, as to the
Securities to be delivered at each Time of Delivery, shall be subject, in their
discretion, to the condition that all representations and warranties and other
statements of the Company herein are, at and as of such Time of Delivery, true
and correct, the condition that the Company shall have performed all of its
obligations hereunder theretofore to be performed, and the following additional
conditions:

 

(a)         Latham & Watkins LLP, counsel for the Purchasers, shall have
furnished to you their opinion and negative assurance letter, in each case,
dated such Time of Delivery, with respect to

 

15

--------------------------------------------------------------------------------



 

matters as you may reasonably request, and such counsel shall have received such
papers and information as they may reasonably request to enable them to pass
upon such matters.

 

(b)         Faegre Baker Daniels LLP, counsel for the Company, shall have
furnished to you their written opinion and negative assurance letter, in each
case, dated such Time of Delivery, substantially in the form attached as
Exhibit 1 hereto.

 

(c)          On the date of the Offering Memorandum concurrently with the
execution of this Agreement and also at each Time of Delivery, each of
Deloitte & Touche LLP and Crowe LLP shall have furnished to you a letter or
letters, dated the respective dates of delivery thereof, in form and substance
satisfactory to you.

 

(d)         (i) Neither the Company nor any of its subsidiaries (including the
Newmar Entities and their respective subsidiaries) shall have sustained since
the date of the latest audited financial statements included in the Pricing
Disclosure Package any loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Pricing Disclosure Package, and
(ii) since the respective dates as of which information is given in the Pricing
Disclosure Package, at each Time of Delivery, there shall not have been any
change in the capital stock or long-term debt of the Company or any of its
subsidiaries (including the Newmar Entities and their respective subsidiaries)
or any change, or any development involving a prospective change, in or
affecting the general affairs, management, financial position, stockholders’
equity or results of operations of the Company and its subsidiaries (including
the Newmar Entities and their respective subsidiaries), otherwise than as set
forth or contemplated in the Pricing Disclosure Package, the effect of which, in
any such case described in clause (i) or (ii), is in your judgment so material
and adverse as to make it impracticable or inadvisable to proceed with the
offering or the delivery of the Securities on the terms and in the manner
contemplated in this Agreement and in each of the Pricing Disclosure Package and
the Offering Memorandum.

 

(e)          On or after the Applicable Time (i) no downgrading shall have
occurred in the rating accorded the Company’s debt securities by any “nationally
recognized statistical rating organization,” as that term is defined in
Section 3(a)62 of the Exchange Act, and (ii) no such organization shall have
publicly announced that it has under surveillance or review, with possible
negative implications, its rating of any of the Company’s debt securities;

 

(f)           On or after the Applicable Time there shall not have occurred any
of the following: (i) a suspension or material limitation in trading in
securities generally on the NYSE; (ii) a suspension or material limitation in
trading in the Company’s securities on the NYSE; (iii) a general moratorium on
commercial banking activities declared by either Federal or New York State
authorities or a material disruption in commercial banking or securities
settlement or clearance services in the United States; (iv) the outbreak or
escalation of hostilities involving the United States or the declaration by the
United States of a national emergency or war; or (v) the occurrence of any other
calamity or crisis or any change in financial, political or economic conditions
in the United States or elsewhere, if the effect of any such event specified in
clause (iv) or (v) in your judgment makes it impracticable or inadvisable to
proceed with the offering or the delivery of the Securities on the terms and in
the manner contemplated in the Pricing Disclosure Package and the Offering
Memorandum.

 

16

--------------------------------------------------------------------------------



 

(g)   The Company shall have executed and delivered the Indenture and the
Securities, in each case, in form and substance reasonably satisfactory to the
Purchasers, and the Purchasers shall have received executed copies thereof.

 

(h)   The Securities shall be eligible for clearance and settlement through the
facilities of DTC.

 

(i)   The Company shall have furnished or caused to be furnished to you at the
Time of Delivery certificates of officers of the Company satisfactory to you as
to the accuracy of the representations and warranties of the Company herein at
and as of such Time of Delivery, as to the performance by the Company of all of
its obligations hereunder to be performed at or prior to such Time of Delivery,
as to the matters set forth in subsection (e) of this Section and as to such
other matters as you may reasonably request.

 

(j)   The Company shall have obtained and delivered to the Purchasers executed
copies of a lock-up agreement from each of the parties named in Schedule IV
hereto substantially in the form set forth in Annex I hereto.

 

(k)   No event has occurred that would, if the Securities were outstanding,
require an adjustment to the conversion rate for the Securities pursuant to the
Indenture.

 

(l)   At the time of the execution of this Agreement, and each Time of Delivery,
the Purchasers shall have received a certificate of the chief financial officer
of the Company, dated the date of delivery thereof, satisfactory to the
Purchasers, as to certain financial information contained in the Pricing
Disclosure Package and the Offering Memorandum.

 

9.              (a)         The Company will indemnify and hold harmless each
Purchaser against any losses, claims, damages or liabilities, joint or several,
to which such Purchaser may become subject, under the Act or otherwise, insofar
as such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in any Preliminary Offering Memorandum, the Pricing
Disclosure Package, the Pricing Disclosure Package, the Offering Memorandum, or
any amendment or supplement thereto, any Company Supplemental Disclosure
Document, any Permitted General Solicitation Material or arise out of or are
based upon the omission or alleged omission to state therein a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and will reimburse each Purchaser
for any legal or other expenses reasonably incurred by such Purchaser in
connection with investigating or defending any such action or claim as such
expenses are incurred; provided, however, that the Company shall not be liable
in any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in any Preliminary Offering Memorandum, the
Pricing Disclosure Package, the Pricing Disclosure Package, the Offering
Memorandum or any such amendment or supplement thereto, any Company Supplemental
Disclosure Document or any Permitted General Solicitation Material, in reliance
upon and in conformity with written information furnished to the Company by the
Purchasers expressly for use therein.

 

(b)                     Each Purchaser, severally and not jointly, will
indemnify and hold harmless the Company against any losses, claims, damages or
liabilities to which the Company may become subject, under the Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in

 

17

--------------------------------------------------------------------------------



 

respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Preliminary Offering
Memorandum, the Pricing Disclosure Package, the Pricing Disclosure Package, the
Offering Memorandum, or any amendment or supplement thereto, any Company
Supplemental Disclosure Document, any Permitted General Solicitation Material or
arise out of or are based upon the omission or alleged omission to state therein
a material fact or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in any Preliminary Offering
Memorandum, the Pricing Disclosure Package, the Pricing Disclosure Package, the
Offering Memorandum or any such amendment or supplement thereto, any Company
Supplemental Disclosure Document or any Permitted General Solicitation Material,
in reliance upon and in conformity with written information furnished to the
Company by such Purchaser expressly for use therein; and each Purchaser will
reimburse the Company for any legal or other expenses reasonably incurred by the
Company in connection with investigating or defending any such action or claim
as such expenses are incurred, it being understood and agreed that the only such
information furnished by any Purchaser consists of the following information in
the Preliminary Offering Memorandum and Offering Memorandum furnished on behalf
of each Purchaser: the seventh paragraph of the Preliminary Offering Memorandum
and Offering Memorandum in the section titled “Plan of Distribution.”

 

(c)                      Promptly after receipt by an indemnified party under
subsection (a) or (b) above of notice of the commencement of any action, such
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the commencement thereof; but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party otherwise than under such subsection unless and to the
extent it did not learn of such action and such failure results in the
forfeiture by the indemnifying party of substantial rights and defenses.  In
case any such action shall be brought against any indemnified party and it shall
notify the indemnifying party of the commencement thereof, the indemnifying
party shall be entitled to participate therein and, to the extent that it shall
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel (including local counsel) satisfactory to such
indemnified party (who shall not, except with the consent of the indemnified
party, be counsel to the indemnifying party), and, after notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party shall not be liable to such indemnified
party under such subsection for any legal expenses of other counsel (including
local counsel) or any other expenses, in each case subsequently incurred by such
indemnified party, in connection with the defense thereof other than reasonable
costs of investigation.  No indemnifying party shall, without the written
consent of the indemnified party, effect the settlement or compromise of, or
consent to the entry of any judgment with respect to, any pending or threatened
action or claim in respect of which indemnification or contribution may be
sought hereunder (whether or not the indemnified party is an actual or potential
party to such action or claim) unless such settlement, compromise or judgment
(i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act, by
or on behalf of any indemnified party.

 

(d)                     If the indemnification provided for in this Section 9 is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above in respect of any losses,

 

18

--------------------------------------------------------------------------------



 

claims, damages or liabilities (or actions in respect thereof) referred to
therein, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, claims, damages or
liabilities (or actions in respect thereof) in such proportion as is appropriate
to reflect the relative benefits received by the Company on the one hand and the
Purchasers on the other from the offering of the Securities.  If, however, the
allocation provided by the immediately preceding sentence is not permitted by
applicable law or if the indemnified party failed to give the notice required
under subsection (c) above, then each indemnifying party shall contribute to
such amount paid or payable by such indemnified party in such proportion as is
appropriate to reflect not only such relative benefits but also the relative
fault of the Company on the one hand and the Purchasers on the other in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities (or actions in respect thereof), as well as any
other relevant equitable considerations.  The relative benefits received by the
Company on the one hand and the Purchasers on the other shall be deemed to be in
the same proportion as the total net proceeds from the offering (before
deducting expenses) received by the Company bear to the total underwriting
discounts and commissions received by the Purchasers, in each case as set forth
in the Offering Memorandum.  The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company on the one hand or the Purchasers
on the other and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.  The Company
and the Purchasers agree that it would not be just and equitable if contribution
pursuant to this subsection (d) were determined by pro rata allocation (even if
the Purchasers were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to above in this subsection (d).  The amount paid or payable by an
indemnified party as a result of the losses, claims, damages or liabilities (or
actions in respect thereof) referred to above in this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim.  Notwithstanding the provisions of this subsection (d), no Purchaser
shall be required to contribute any amount in excess of the amount by which the
total price at which the Securities underwritten by it and distributed to
investors were offered to investors exceeds the amount of any damages which such
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. The Purchasers’ obligations in
this subsection (d) to contribute are several in proportion to their respective
purchase obligations and not joint.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

(e)                      The obligations of the Company under this Section 9
shall be in addition to any liability which the Company may otherwise have and
shall extend, upon the same terms and conditions, to each employee, officer and
director each Purchaser, any affiliate of each Purchaser and each person, if
any, who controls any Purchaser within the meaning of the Act; and the
obligations of the Purchasers under this Section 9 shall be in addition to any
liability which the respective Purchasers may otherwise have and shall extend,
upon the same terms and conditions, to each officer and director of the Company
and to each person, if any, who controls the Company within the meaning of the
Act.

 

19

--------------------------------------------------------------------------------



 

10.       (a)       If any Purchaser shall default in its obligation to purchase
the Securities which it has agreed to purchase hereunder at a Time of Delivery,
you may in your discretion arrange for you or another party or other parties to
purchase such Securities on the terms contained herein.  If within thirty-six
hours after such default by any Purchaser you do not arrange for the purchase of
such Securities, then the Company shall be entitled to a further period of
thirty-six hours within which to procure another party or other parties
satisfactory to you to purchase such Securities on such terms.  In the event
that, within the respective prescribed periods, you notify the Company that you
have so arranged for the purchase of such Securities, or the Company notifies
you that it has so arranged for the purchase of such Securities, you or the
Company shall have the right to postpone such Time of Delivery for a period of
not more than seven days, in order to effect whatever changes may thereby be
made necessary in the Offering Memorandum, or in any other documents or
arrangements, and the Company agrees to prepare promptly any amendments or
supplements to the Offering Memorandum which in your opinion may thereby be made
necessary.  The term “Purchaser” as used in this Agreement shall include any
person substituted under this Section with like effect as if such person had
originally been a party to this Agreement with respect to such Securities.

 

(b)                     If, after giving effect to any arrangements for the
purchase of the Securities of a defaulting Purchaser or Purchasers by you and
the Company as provided in subsection (a) above, the aggregate principal amount
of such Securities which remains unpurchased does not exceed one-eleventh of the
aggregate principal amount of all the Securities to be purchased at such Time of
Delivery, then the Company shall have the right to require each non-defaulting
Purchaser to purchase the principal amount of Securities which such Purchaser
agreed to purchase hereunder at such Time of Delivery and, in addition, to
require each non-defaulting Purchaser to purchase its pro rata share (based on
the principal amount of Securities which such Purchaser agreed to purchase
hereunder) of the Securities of such defaulting Purchaser or Purchasers for
which such arrangements have not been made; but nothing herein shall relieve a
defaulting Purchaser from liability for its default.

 

(c)                      If, after giving effect to any arrangements for the
purchase of the Securities of a defaulting Purchaser or Purchasers by you and
the Company as provided in subsection (a) above, the aggregate principal amount
of Securities which remains unpurchased exceeds one-eleventh of the aggregate
principal amount of all the Securities to be purchased at such Time of Delivery,
or if the Company shall not exercise the right described in subsection (b) above
to require non-defaulting Purchasers to purchase Securities of a defaulting
Purchaser or Purchasers, then this Agreement (or, with respect to the Second
Time of Delivery, the obligations of the Purchasers to purchase and the Company
to sell the Optional Securities) shall thereupon terminate, without liability on
the part of any non-defaulting Purchaser or the Company, except for the expenses
to be borne by the Company and the Purchasers as provided in Section 6 hereof
and the indemnity and contribution agreements in Section 9 hereof; but nothing
herein shall relieve a defaulting Purchaser from liability for its default.

 

11.       The respective indemnities, agreements, representations, warranties
and other statements of the Company and the several Purchasers, as set forth in
this Agreement or made by or on behalf of them, respectively, pursuant to this
Agreement, shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Purchaser or any controlling person of any Purchaser, or the Company or
any officer or director or controlling person of the Company , and shall survive
delivery of and payment for the Securities.

 

20

--------------------------------------------------------------------------------



 

12.       If this Agreement shall be terminated pursuant to Section 10 hereof,
the Company shall not then be under any liability to any Purchaser except as
provided in Sections 7 and 9 hereof; but, if for any other reason, the
Securities are not delivered by or on behalf of the Company as provided herein,
the Company will reimburse the Purchasers for all expenses approved in writing
by you, including fees and disbursements of counsel, reasonably incurred and
documented by the Purchasers in making preparations for the purchase, sale and
delivery of the Securities, but the Company shall then be under no further
liability to any Purchaser except as provided in Sections 7 and 9 hereof.

 

13.       All statements, requests, notices and agreements hereunder shall be in
writing, and if to the Purchasers shall be delivered or sent by mail or
facsimile transmission to you at Goldman Sachs & Co. LLC, 200 West Street, New
York, New York 10282-2198, Attention: Registration Department and BMO Capital
Markets Corp., 3 Times Square, 28th Floor, New York, NY 10036, Attention: Legal
Department (fax: 212-702-1205); and if to the Company shall be delivered or sent
by mail or facsimile transmission to the address of the Company set forth in the
Offering Memorandum, Attention: Secretary; provided, however, that any notice to
a Purchaser pursuant to Section 9 hereof shall be delivered or sent by mail or
facsimile transmission to such Purchaser at its address set forth in its
Purchasers’ Questionnaire, which address will be supplied to the Company by you
upon request.  Any such statements, requests, notices or agreements shall take
effect upon receipt thereof.

 

In accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)), the Purchasers are required to
obtain, verify and record information that identifies their respective clients,
including the Company, which information may include the name and address of
their respective clients, as well as other information that will allow the
Purchasers to properly identify their respective clients.

 

14.       This Agreement shall be binding upon, and inure solely to the benefit
of, the Purchasers, the Company and, to the extent provided in Sections 9 and 11
hereof, the officers and directors of the Company and each person who controls
the Company or any Purchaser, and their respective heirs, executors,
administrators, successors and assigns, and no other person shall acquire or
have any right under or by virtue of this Agreement. No purchaser of any of the
Securities from any Purchaser shall be deemed a successor or assign by reason
merely of such purchase.

 

15.       Time shall be of the essence of this Agreement.

 

16.       The Company acknowledges and agrees that (i) the purchase and sale of
the Securities pursuant to this Agreement is an arm’s-length commercial
transaction between the Company, on the one hand, and the several Purchasers, on
the other, (ii) in connection therewith and with the process leading to such
transaction each Purchaser is acting solely as a principal and not the agent or
fiduciary of the Company, (iii) no Purchaser has assumed an advisory or
fiduciary responsibility in favor of the Company with respect to the offering
contemplated hereby or the process leading thereto (irrespective of whether such
Purchaser has advised or is currently advising the Company on other matters) or
any other obligation to the Company except the obligations expressly set forth
in this Agreement and (iv) the Company has consulted its own legal and financial
advisors to the extent it deemed appropriate.  The Company agrees that it will
not claim that the Purchaser, or any of them, has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to the Company, in
connection with such transaction or the process leading thereto.

 

17.       This Agreement supersedes all prior agreements and understandings
(whether written or oral) between or among the Company and the Purchasers, or
any of them, with respect to the subject matter hereof.

 

21

--------------------------------------------------------------------------------



 

18.       THIS AGREEMENT AND ANY MATTERS RELATED TO THIS TRANSACTION SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAWS OF THE STATE OF NEW YORK.  The
Company agrees that any suit or proceeding arising in respect of this agreement
or our engagement will be tried exclusively in the U.S. District Court for the
Southern District of New York or, if that court does not have subject matter
jurisdiction, in any state court located in The City and County of New York and
the Company agrees to submit to the jurisdiction of, and to venue in, such
courts.

 

19.       The Company and each of the Purchasers hereby irrevocably waives, to
the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

20.       This Agreement may be executed by any one or more of the parties
hereto in any number of counterparts, each of which shall be deemed to be an
original, but all such respective counterparts shall together constitute one and
the same instrument.

 

21.       Notwithstanding anything herein to the contrary, the Company (and the
Company’s employees, representatives, and other agents) are authorized to
disclose to any and all persons, the tax treatment and tax structure of the
potential transaction and all materials of any kind (including tax opinions and
other tax analyses) provided to the Company relating to that treatment and
structure, without the Purchasers’ imposing any limitation of any kind. However,
any information relating to the tax treatment and tax structure shall remain
confidential (and the foregoing sentence shall not apply) to the extent
necessary to enable any person to comply with securities laws. For this purpose,
“tax treatment” means US federal and state income tax treatment, and “tax
structure” is limited to any facts that may be relevant to that treatment.

 

22.       Recognition of the U.S. Special Resolution Regimes.

 

(a) In the event that any Purchaser that is a Covered Entity becomes subject to
a proceeding under a U.S. Special Resolution Regime, the transfer from such
Purchaser of this Agreement, and any interest and obligation in or under this
Agreement, will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if this Agreement, and any
such interest and obligation, were governed by the laws of the United States or
a state of the United States.

 

(b) In the event that any Purchaser that is a Covered Entity or a BHC Act
Affiliate of such Purchaser becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under this Agreement that may be exercised
against such Purchaser are permitted to be exercised to no greater extent than
such Default Rights could be exercised under the U.S. Special Resolution Regime
if this Agreement were governed by the laws of the United States or a state of
the United States.

 

(c) As used in this section:

 

“BHC Act Affiliate” has the meaning assigned to the term “affiliate” in, and
shall be interpreted in accordance with, 12 U.S.C. § 1841(k).

 

“Covered Entity” means any of the following:

 

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

22

--------------------------------------------------------------------------------



 

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“U.S. Special Resolution Regime” means each of (i) the Federal Deposit Insurance
Act and the regulations promulgated thereunder and (ii) Title II of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and the regulations
promulgated thereunder.

 

23

--------------------------------------------------------------------------------



 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us counterparts hereof, and upon the acceptance hereof
by you, on behalf of each of the Purchasers, this letter and such acceptance
hereof shall constitute a binding agreement among each of the Purchasers and the
Company.  It is understood that your acceptance of this letter on behalf of each
of the Purchasers is pursuant to the authority set forth in a form of Agreement
among Purchasers, the form of which shall be submitted to the Company for
examination upon request, but without warranty on your part as to the authority
of the signers thereof.

 

 

Very truly yours,

 

 

 

Winnebago Industries, Inc.

 

 

 

 

By:

/s/ Bryan L. Hughes

 

 

Name:

Bryan L. Hughes

 

 

Title:

Chief Financial Officer

 

Accepted as of the date hereof:

 

 

 

Goldman Sachs & Co. LLC

 

BMO Capital Markets Corp.

 

 

 

 

By:

/s/ Mike Voris

 

 

(Goldman Sachs & Co. LLC)

 

 

 

 

 

Name:

Mike Voris

 

 

Title:

MD

 

 

 

BMO Capital Markets Corp.

 

 

 

 

By:

/s/ Brian Riley

 

 

(BMO Capital Markets Corp.)

 

 

 

 

 

Name:

Brian Riley

 

 

Title:

Managing Director, Equity-Linked Capital Markets

 

 

24

--------------------------------------------------------------------------------



 

SCHEDULE I

 

 

 

Principal

 

 

 

Amount of

 

 

 

Firm Securities

 

 

 

to be

 

Purchasers

 

Purchased

 

Goldman Sachs & Co. LLC

 

$

175,500,000

 

BMO Capital Markets Corp.

 

94,500,000

 

Total

 

$

270,000,000

 

 

--------------------------------------------------------------------------------



 

SCHEDULE II

 

(a)                                 Company Supplemental Disclosure Documents:

 

Electronic Roadshow Presentation, dated October 28, 2019

 

(b)                                 Purchaser Supplemental Disclosure Documents:
None

 

(c)                                  Permitted General Solicitation Materials:

 

Press release of the Company dated October 28, 2019, relating to the
announcement of the offering of the Securities.

 

Press release of the Company dated October 29, 2019, relating to the pricing of
the offering of the Securities.

 

--------------------------------------------------------------------------------



 

SCHEDULE III

 

2

--------------------------------------------------------------------------------



 

PRICING TERM SHEET

CONFIDENTIAL

October 29, 2019

 

 

Winnebago Industries, Inc.

Offering of

$270,000,000 Aggregate Principal Amount of

1.50% Convertible Senior Notes due 2025

 

The information in this pricing term sheet supplements Winnebago Industries,
Inc.’s preliminary offering memorandum, dated October 28, 2019 (the “Preliminary
Offering Memorandum”), and supersedes the information in the Preliminary
Offering Memorandum to the extent inconsistent with the information in the
Preliminary Offering Memorandum.  Terms used, but not defined, in this pricing
term sheet have the respective meanings set forth in the Preliminary Offering
Memorandum.  As used in this pricing term sheet, “we,” “our” and “us” refer to
Winnebago Industries, Inc. and not to its subsidiaries.

 

Issuer

 

Winnebago Industries, Inc.

 

 

 

Ticker / Exchange for Common Stock

 

WGO / New York Stock Exchange (“NYSE”).

 

 

 

Trade Date

 

October 30, 2019.

 

 

 

Settlement Date

 

November 1, 2019.

 

 

 

Notes

 

1.50% convertible senior notes due 2025 (the “Notes”).

 

 

 

Principal Amount

 

$270,000,000 (or, if the initial purchasers fully exercise their option to
purchase additional Notes, $300,000,000) aggregate principal amount of Notes.

 

 

 

Offering Price

 

100% of the principal amount of the Notes, plus accrued interest, if any, from
the Settlement Date.

 

 

 

Maturity

 

April 1, 2025, unless earlier repurchased or converted.

 

 

 

Stated Interest Rate

 

1.50% per annum.

 

 

 

Interest Payment Dates

 

April 1 and October 1 of each year, beginning on April 1, 2020.

 

 

 

Record Dates

 

March 15 and September 15.

 

1

--------------------------------------------------------------------------------



 

Last Reported Sale Price per Share of Common Stock on the NYSE on October 29,
2019

 

$48.10.

 

 

 

Conversion Premium

 

Approximately 32.5% above the Last Reported Sale Price per Share of Common Stock
on the NYSE on October 29, 2019.

 

 

 

Initial Conversion Price

 

Approximately $63.73 per share of our common stock.

 

 

 

Initial Conversion Rate

 

15.6906 shares of our common stock per $1,000 principal amount of Notes.

 

 

 

Use of Proceeds

 

We estimate that the net proceeds to us from this offering will be approximately
$259.9 million (or approximately $289.0 million if the initial purchasers fully
exercise their option to purchase additional Notes), after deducting the initial
purchasers’ discounts and commissions and our estimated offering expenses. We
intend to use approximately $25.7 million of the net proceeds to fund the cost
of entering into the convertible note hedge transactions described below (after
such cost is partially offset by the proceeds that we receive from entering into
the warrant transactions described below). We intend to use the remainder of the
net proceeds from the offering to fund the Aggregate Purchase Price, to pay
related fees and expenses related thereto and in the event that the Newmar
Acquisition does not close, for general corporate purposes (which may include
future acquisitions). If the initial purchasers exercise their option to
purchase additional Notes, then we intend to use a portion of the additional net
proceeds to fund the cost of entering into additional convertible note hedge
transactions as described below (after such cost is partially offset by the
proceeds that we receive from entering into the additional warrant transactions
described below) and for general corporate purposes.

 

 

 

Concurrent Convertible Note Hedge Transactions and Warrant Transactions

 

 

 

In connection with the pricing of the Notes, we entered into convertible note
hedge transactions with one or more of the initial purchasers or their
respective affiliates or other financial institutions (the “option
counterparties”). The convertible note hedge transactions will cover, subject to
customary anti-dilution adjustments, the aggregate number of shares of our
common stock that initially underlie the Notes, and are expected generally to
reduce or offset potential dilution to our

 

2

--------------------------------------------------------------------------------



 

 

 

common stock upon any conversion of Notes and/or offset any cash payments we are
required to make in excess of the principal amount of converted Notes, as the
case may be. We also entered into separate warrant transactions with the option
counterparties, under which we will sell to the option counterparties warrants
relating to the same number of shares of our common stock. The strike price of
the warrants will initially be $96.20 per share, which is 100% above the Last
Reported Sale Price per Share of Common Stock on the NYSE on October 29, 2019,
and is subject to certain adjustments under the terms of the warrant
transactions. The warrant transactions could separately have a dilutive effect
to the extent that the market value per share of our common stock exceeds the
strike price of the warrants. If the initial purchasers exercise their option to
purchase additional Notes, we expect to enter into additional convertible note
hedge transactions and additional warrant transactions with the option
counterparties, which would cover the number of shares of our common stock that
initially underlie the additional Notes sold to the initial purchasers.

 

 

 

 

 

For a discussion of the potential impact of any market or other activity by the
option counterparties or their respective affiliates in connection with these
convertible note hedge and warrant transactions, see the discussion in the
Preliminary Offering Memorandum under the caption “Risk Factors—Risks Related to
the Notes—The convertible note hedge and warrant transactions may affect the
value of the notes and our common stock.”

 

 

 

Book-Running Managers

 

Goldman Sachs & Co. LLC

BMO Capital Markets Corp.

 

 

 

CUSIP / ISIN Numbers

 

974637 AA8 / US974637AA88.

 

 

 

Increase to Conversion Rate in Connection with a Make-Whole Fundamental Change

 

 

 

 

If a make-whole fundamental change occurs and the conversion date for the
conversion of a Note occurs during the related make-whole fundamental change
conversion period, then, subject to the provisions described in the Preliminary
Offering Memorandum under the caption “Description of Notes—Conversion
Rights—Increase in Conversion Rate in Connection with a Make-Whole Fundamental
Change,” the conversion rate applicable to such conversion will be increased

 

3

--------------------------------------------------------------------------------



 

 

 

by a number of shares set forth in the table below corresponding (after
interpolation, as described below) to the effective date and the stock price of
such make-whole fundamental change:

 

 

 

Stock Price

 

Effective Date

 

$48.10

 

$52.50

 

$57.50

 

$63.73

 

$70.00

 

$80.00

 

$100.00

 

$125.00

 

$150.00

 

$200.00

 

$250.00

 

November 1, 2019

 

5.0994

 

4.4509

 

3.7659

 

3.0982

 

2.5777

 

1.9639

 

1.2101

 

0.7117

 

0.4379

 

0.1640

 

0.0339

 

April 1, 2020

 

5.0994

 

4.4509

 

3.7492

 

3.0586

 

2.5238

 

1.8987

 

1.1432

 

0.6558

 

0.3951

 

0.1435

 

0.0293

 

April 1, 2021

 

5.0994

 

4.4263

 

3.6677

 

2.9315

 

2.3703

 

1.7279

 

0.9810

 

0.5271

 

0.2998

 

0.0985

 

0.0184

 

April 1, 2022

 

5.0994

 

4.3058

 

3.4715

 

2.6887

 

2.1063

 

1.4616

 

0.7575

 

0.3685

 

0.1917

 

0.0522

 

0.0070

 

April 1, 2023

 

5.0994

 

4.0110

 

3.0865

 

2.2490

 

1.6560

 

1.0451

 

0.4609

 

0.1926

 

0.0882

 

0.0170

 

0.0010

 

April 1, 2024

 

5.0994

 

3.5037

 

2.3056

 

1.2996

 

0.7642

 

0.3979

 

0.1462

 

0.0513

 

0.0202

 

0.0018

 

0.0000

 

April 1, 2025

 

5.0994

 

3.3570

 

1.7007

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

If such effective date or stock price is not set forth in the table above, then:

 

·      if such stock price is between two stock prices in the table above or the
effective date is between two dates in the table above, then the number of
additional shares will be determined by a straight-line interpolation between
the numbers of additional shares set forth for the higher and lower stock prices
in the table and the earlier and later dates in the table above, as applicable,
based on a 365- or 366-day year, as applicable; and

 

·      if the stock price is greater than $250.00 (subject to adjustment in the
same manner as the stock prices set forth in the column headings of the table
above are adjusted, as described in the Preliminary Offering Memorandum under
the caption “Description of Notes—Conversion Rights—Increase in Conversion Rate
in Connection with a Make-Whole Fundamental Change—Adjustment of Stock Prices
and Number of Additional Shares”), or less than $48.10 (subject to adjustment in
the same manner), per share, then no additional shares will be added to the
conversion rate.

 

Notwithstanding anything to the contrary, in no event will the conversion rate
be increased to an amount that exceeds 20.7900 shares of our common stock per
$1,000 principal amount of Notes, which amount is subject to adjustment in the
same manner as, and at the same time and for the same events for which, the
conversion rate is required to be adjusted pursuant to the provisions described
in the Preliminary Offering Memorandum under the caption “Description of
Notes—Conversion Rights—Conversion Rate Adjustments—Generally.”

 

Capitalization

 

The disclosure in the Preliminary Offering Memorandum under the caption
“Capitalization” is updated in its entirety to read as follows:

 

The following table presents our cash and cash equivalents and our
capitalization as of August 31, 2019:

 

·      on an actual basis; and

 

·      on an as adjusted (unaudited) basis to give effect to the issuance and
sale of $270,000,000 aggregate principal amount of the notes we are offering
(assuming no exercise of the initial purchasers’ option to purchase additional
notes), after deducting the

 

4

--------------------------------------------------------------------------------



 

initial purchasers’ discounts and commissions and our estimated offering
expenses, and before giving effect to the pending Newmar Acquisition.

 

This table should be read in conjunction with the other information in this
offering memorandum and the documents that are incorporated by reference,
including our consolidated financial statements and related notes.

 

 

 

As of
August 31, 2019

 

 

 

Actual

 

As adjusted(1)

 

 

 

(In thousands, except share
and per share data)

 

 

 

 

 

 

 

Cash and cash equivalents(2)

 

$

37,431

 

$

297,331

 

 

 

 

 

 

 

Debt:

 

 

 

 

 

ABL Facility(3)

 

$

—

 

$

—

 

Term Loan(3)

 

260,000

 

260,000

 

Principal amount of 1.50% convertible senior notes due 2025 we are offering(4)

 

—

 

270,000

 

Total debt

 

260,000

 

530,000

 

 

 

 

 

 

 

Stockholders’ equity:

 

 

 

 

 

Preferred stock, $0.01 par value per share; 10,000,000 shares authorized, no
shares outstanding, actual and as adjusted

 

—

 

—

 

Common stock, $0.50 par value per share; 60,000,000 shares authorized,
51,776,360 shares issued, actual and as adjusted

 

25,888

 

25,888

 

Additional paid-in capital(4)(5)

 

91,185

 

91,185

 

Retained earnings

 

866,886

 

866,886

 

Accumulated other comprehensive loss

 

(491

)

(491

)

Treasury stock, at cost, 20,262,127 actual and as adjusted

 

(351,256

)

(351,256

)

Total stockholders’ equity(4)(5)

 

632,212

 

632,212

 

 

 

 

 

 

 

Total capitalization(4)(5)

 

$

892,212

 

$

1,162,212

 

 

--------------------------------------------------------------------------------

(1)

The as adjusted figures in the table above do not give effect to the pending
Newmar Acquisition, including our anticipated issuance of shares of our common
stock, and use of a portion of the proceeds from this offering, together with
cash on hand, to fund the Aggregate Purchase Price and related fees and
expenses, nor do the figures reflect the consolidation of Newmar’s financial
position and results of operations into our financial statements. For a pro
forma presentation of the Newmar Acquisition, assuming it is consummated, see
“Unaudited Pro Forma Condensed Combined Financial Information.”

(2)

Does not reflect (i) our expected use of approximately $25.7 million of the net
proceeds from the offering of the notes to fund the cost of entering into the
convertible note hedge transactions described in this offering

 

5

--------------------------------------------------------------------------------



 

 

memorandum, after such cost is partially offset by the proceeds that we receive
from entering into the warrant transactions described in this offering
memorandum; or (ii) our expected use of the remaining proceeds from this
offering, together with cash on hand, to fund the cash portion of the Aggregate
Purchase Price, and the related fees and expenses, in connection with the Newmar
Acquisition, if it is consummated.

(3)

Represents the principal amounts outstanding under our ABL Facility and Term
Loan Facility, without deduction for debt issuance costs.

(4)

The amounts shown in the table above for the notes we are offering represent
their principal amount. However, applicable accounting standards require
separate accounting for the debt and equity components of convertible notes
that, like the notes we are offering, can be settled partially or fully in cash
upon conversion. We expect the initial carrying amount of the debt component of
the notes, which will be reflected as a liability on our balance sheet, to be
the fair value of a similar debt instrument that does not have a conversion
feature (that is, the present value of the principal and interest payments on
the notes, discounted using an interest rate equal to our cost of capital for
straight, unconvertible debt), net of issuance costs attributable to the debt
component. The excess of the net proceeds of the notes over this initial
liability carrying amount will be deemed to be the equity component of the
notes. We expect to record the amount of the equity component as an increase to
additional paid-in capital in the stockholders’ equity section of our balance
sheet and as a debt discount on the notes for accounting purposes. This debt
discount will be amortized into interest expense over the term of the notes. As
a result of this amortization, the interest expense that we expect to recognize
for the notes for accounting purposes will be greater than the cash interest
payments we will pay on the notes, which will result in lower reported net
income or larger reported net loss. Future accounting standards may change the
manner in which we reflect the notes in our financial statements.

(5)

Does not reflect the convertible note hedge and warrant transactions described
in this offering memorandum. We expect the cost of entering into the convertible
note hedge transactions, after such cost is partially offset by the proceeds
that we receive from entering into the warrant transactions, to be reflected as
a net reduction to additional paid-in capital in the stockholders’ equity
section of our balance sheet.

 

* * *

 

This communication is confidential and is intended for the sole use of the
person to whom it is provided by the sender.  The information in this pricing
term sheet does not purport to be a complete description of the Notes or the
offering.

 

The offer and sale of the Notes and any shares of common stock issuable upon
conversion of the Notes have not been, and will not be, registered under the
Securities Act of 1933, as amended (the “Securities Act”), or any other
securities laws, and the Notes and any such shares cannot be offered or sold
except pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and any other applicable
securities laws.  The initial purchasers are initially offering the Notes only
to qualified institutional buyers as defined in, and in reliance on, Rule 144A
under the Securities Act.  The Notes and any shares of common stock issuable
upon conversion of the Notes are not transferable except in accordance with the
restrictions described in the Preliminary Offering Memorandum under the caption
“Transfer Restrictions.”

 

You should rely only on the information contained or incorporated by reference
in the Preliminary Offering Memorandum, as supplemented by this pricing term
sheet, in making an investment decision with respect to the Notes.

 

Neither this pricing term sheet nor the Preliminary Offering Memorandum
constitutes an offer to sell or a solicitation of an offer to buy any Notes in
any jurisdiction where it is unlawful to do so, where the person making the
offer is not qualified to do so or to any person who cannot legally be offered
the Notes.

 

6

--------------------------------------------------------------------------------



 

ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED.  SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

 

7

--------------------------------------------------------------------------------



 

SCHEDULE IV

 

Parties to Lock-Up Agreement

 

Executive Officers

 

1.              Michael J. Happe

2.              Ashis N. Bhattacharya

3.              Stacy L. Bogart

4.              Donald J. Clark

5.              S. Scott Degnan

6.              Brian D. Hazelton

7.              Bryan L. Hughes

8.              Jeff D. Kubacki

9.              Christopher D. West

10.       Bret A. Woodson

 

Directors (other than as listed above)

 

1.              David W. Miles

2.              Maria Blase

3.              Christopher J. Braun

4.              Robert M. Chiusano

5.              William C. Fisher

6.              Richard Moss

7.              John M. Murabito

 

--------------------------------------------------------------------------------



 

Annex I

 

Form of Lock-Up Agreement

 

Lock-Up Agreement

 

[ · ], 2019

 

Goldman Sachs & Co. LLC

200 West Street,

New York, New York 10282-2198.

 

BMO Capital Markets Corp.

3 Times Square

New York, New York 10036

 

Dear Ladies and Gentleman:

 

The undersigned, a stockholder, an officer and/or director of Winnebago
Industries, Inc., an Iowa corporation (the “Company”), understands that Goldman,
Sachs & Co. LLC and BMO Capital Markets Corp., Inc. (together, the “Purchasers”)
propose to enter into a purchase agreement (the “Purchase Agreement”) with the
Company providing for the private offering of Convertible Senior Notes due 2025
(the “Offering”), convertible into common stock, par value $0.50 per share, of
the Company (the “Common Stock”), which will be offered pursuant to Rule 144A by
means of an offering memorandum (the “Offering Memorandum”).  In recognition of
the benefit that such an offering will confer upon the undersigned as a
stockholder [and an officer and/or director] of the Company, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned agrees with the Purchasers that, during the period
beginning on the date hereof and ending on the date that is 90 days from the
date of the Purchase Agreement (the “Lock-Up Period”), the undersigned will not,
without the prior written consent of the Purchasers, except pursuant to the
Purchase Agreement, (i) directly or indirectly, offer, pledge, sell, contract to
sell, sell any option or contract to purchase, purchase any option or contract
to sell, grant any option, right or warrant to purchase or otherwise transfer or
dispose of any shares of the Company’s Common Stock or any securities
convertible into or exercisable or exchangeable for Common Stock, whether now
owned or hereafter acquired by the undersigned or with respect to which the
undersigned has or hereafter acquires the power of disposition (collectively,
the “Lock-Up Securities”), or exercise any right with respect to the
registration of any of the Lock-up Securities, or file or cause to be filed any
registration statement in connection therewith, under the Securities Act of
1933, as amended, or (ii) enter into any swap or any other agreement or any
transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of the Lock-Up Securities, whether any such
swap or transaction is to be settled by delivery of Common Stock or other
securities, in cash or otherwise.

 

Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer the Lock-Up Securities without the prior written
consent of the Purchasers as follows, provided that (1) the Purchasers receive
or have received a signed lock-up agreement for the balance of the lockup period
from each donee, trustee, distributee, or transferee, as the case may be (except
in the case of clauses (iv) and (v)), (2) any such transfer shall not involve a
disposition for value (except in the

 

--------------------------------------------------------------------------------



 

case of clauses (iv) and (v)), (3) such transfers are not required during the
Lock-Up Period to be reported with the Securities and Exchange Commission on
Form 4 in accordance with Section 16 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (except in the case of clauses (iv), (v) and
(vii)), and (4) the undersigned does not otherwise voluntarily effect any public
filing or report regarding such transfers during the Lock-Up Period (except in
the case of clauses (iv), (v) and (vii)):

 

i.              as a bona fide gift or gifts; or

 

ii.                                       to any trust for the direct or
indirect benefit of the undersigned or the immediate family of the undersigned
(for purposes of this lock-up agreement, “immediate family” shall mean any
relationship by blood, marriage or adoption, not more remote than first cousin);
or

 

iii.                                    as a distribution to limited partners,
stockholders or equity holders of the undersigned; or

 

iv.                                   in connection with the withholding,
receipt, exercise, cashless (or net) exercise (whether to cover exercise price,
taxes or other fees and expenses), settlement, vesting or forfeiture of, or
removal or lapse of restrictions on, any stock option, Common Stock issued upon
exercise of a stock option, restricted share unit, restricted stock or other
award pursuant to any employee benefit or director equity plan or agreement in
existence as of the date hereof, so long as (x) such transaction or event does
not involve the sale or transfer of any shares of Common Stock (other than from
the undersigned to the Company), (y) any filing or public announcement made in
connection therewith states that such transfer was to the Company in connection
with such exercise or settlement, and (z) such right of exercise or settlement
occurs or expires during the Lock-Up Period; provided, that for the avoidance of
doubt, this clause (iv) will expressly permit the cashless exercise of stock
options due to expire during the term of this Agreement; provided, further, that
the net proceeds of such exercise following the sale or transfer of any shares
of Common Stock to cover the exercise price, taxes or other fees and expenses,
shall be held in shares of Common Stock; or

 

v.                                      in connection with the withholding of
Common Stock or restricted share units by the Company, at the direction of the
undersigned, for the payment of taxes in connection with the vesting or
settlement of a stock option, restricted share unit, restricted stock or other
award pursuant to any employee benefit or director equity plan or agreement in
existence as of the date hereof; provided, that (x) such transaction or event
does not involve the sale or transfer of any shares of Common Stock or
restricted share units (other than from the undersigned to the Company), (y) any
filing or public announcement made in connection therewith states that such
transfer was to the Company in connection with such exercise, and (z) such right
of vesting or settlement occurs or expires during the Lock-Up Period; or

 

vi.                                   in connection with the establishment of a
trading plan pursuant to Rule 10b5-1 under the Exchange Act for the purchase of
shares of Common Stock, provided, that such plan does not provide for the
purchase of Common Stock during the Lock-Up Period and no public announcement or
filing under the Exchange Act regarding the establishment of

 

A-2

--------------------------------------------------------------------------------



 

such plan shall be required of or voluntarily made by or on behalf of the
undersigned or the Company; or

 

vii.                                to the undersigned’s affiliates or to any
investment fund or other entity controlled, managed by the undersigned, provided
that any filing or public announcement made in connection therewith states that
such transfer was to the undersigned’s affiliates or to any investment fund or
other entity controlled, managed by the undersigned.

 

Furthermore, the undersigned may sell shares of Common Stock of the Company
purchased by the undersigned on the open market following the Offering if and
only if (i) such sales are not required during the Lock-Up Period to be reported
in any public report or filing with the Securities and Exchange Commission, or
otherwise and (ii) the undersigned does not otherwise voluntarily effect any
public filing or report regarding such sales during the Lock-Up Period.

 

This letter agreement shall automatically terminate and become void upon the
earlier to occur, if applicable of: (i) the termination of the Purchase
Agreement prior to the consummation of the Offering and (ii) November 29, 2019
if the Purchase Agreement has not been executed by then.

 

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Lock-Up Securities except in compliance with the foregoing
restrictions.

 

 

Very truly yours,

 

 

 

 

Signature:

 

 

 

 

Print Name:

 

A-3

--------------------------------------------------------------------------------



 

Exhibit I

 

--------------------------------------------------------------------------------